DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to the application filed on 5/10/2021.  Claims 1-22 are presently pending and are presented for examination.

Terminal Disclaimer
Examiner acknowledges that a Terminal Disclaimer in compliance with 37 CFR
1.321(c) or 1.321(d) was filed on pending application number 16450927 on 8/13/2021 which was subsequently approved

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Gregory Thorne (Attorney of record Reg#39398) on August 9, 2021.
The application has been amended as follows:
1. (Currently Amended) A heating circuit for an energy storage device having a core with an electrolyte, the energy storage device having inputs, characteristics of a capacitance across the electrolyte and the core, and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, the battery heating circuit comprising:
, wherein a positive terminal of the power supply is connected to a negative terminal of the energy storage device and to ground;  and
a controller configured to switch between the positive input voltage and the negative input voltage coupled to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte,
the controller being further configured to discontinue the switching when the temperature of the electrolyte and/or the energy storage device is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device.

19. (Currently Amended) A charging circuit for an energy storage device having a core with an electrolyte, the energy storage device further having inputs, characteristics of a capacitance across the electrolyte and the core and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, the charging circuit comprising:
at least one power supply, separate from the energy storage device, configured to generate a positive input voltage , wherein a positive terminal of the power supply is connected to a negative terminal of the energy storage device and to ground; and

switch between the positive input voltage and the negative input voltage provided to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte,
periodically obtain a measurement that correlates to the temperature of the electrolyte, 
initiate the switching when the measurement indicates that the temperature of the electrolyte is below a low temperature threshold that is considered to at least reduce the charging efficiency of the energy storage device,
discontinue the switching when the measurement indicates that the temperature of the electrolyte is above a high temperature threshold that is considered sufficient to increase a charging efficiency of the energy storage device, wherein the low temperature threshold is a lower temperature than the high temperature threshold, and
provide the positive input voltage to the one input to charge the energy storage device while the measurement indicates that the temperature of the electrolyte is above the high temperature threshold.




Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,  although the prior art discloses A heating circuit for an energy storage device having a core with an electrolyte, the energy storage device having inputs, characteristics of a capacitance across the electrolyte and the core, and internal surface capacitance between the inputs which can store electric field energy between internal electrodes of the energy storage device that are coupled to the inputs, the battery heating circuit comprising: at least one power supply, separate from the energy storage device, configured to generate a positive input voltage and that is less than zero volts;  and a controller configured to switch between the positive input voltage and the negative input voltage coupled to one of the inputs at a frequency sufficient to effectively short the internal surface capacitance of the energy storage device to generate heat and raise a temperature of the electrolyte, the controller being further configured to discontinue the switching when the temperature of the electrolyte and/or the energy storage device is above a predetermined temperature that is considered sufficient to increase a charging efficiency of the energy storage device., the prior art of record does not disclose or teach the combination of:

“wherein a positive terminal of the power supply is connected to a negative terminal of the energy storage device and to ground.”

Regarding independent claim(s) 19,   although the prior art discloses a charging circuit for an energy storage device having a core with an electrolyte, the the prior art of record does not disclose or teach the combination of:

“wherein a positive terminal of the power supply is connected to a negative terminal of the energy storage device and to ground.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859